Day, J.
This case is submitted upon written transcript, without abstract or argument. Notice of appeal was served upon the 21st day of May, 1879. No action was taken in the cause until the June term, 1880, when the attorneys who had appeared in the court below, and so far in this court, withdrew further appearance in the case.
The transcript contains the minutes of testimony submitted to the court *762•with the indictment, but does not contain the testimony upon which the cause was submitted, to the .trial jury. We have examined the entire transcript and do not find in the record any error.
Affirmed.